Citation Nr: 0409539	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from October 1962 to October 1965. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.





REMAND

The veteran contends that he should be service-connected for post-
traumatic stress disorder (PTSD) because he currently has PTSD as 
a result of exposure to several in-service stressors, including 
exposure to the explosion of the USS Carr in the Saigon Harbor.  
The veteran's DD Form 214 shows that he has not been awarded any 
medals indicative of combat service, so corroborating evidence is 
needed to verify his stressors.  The veteran's September 5, 2002 
statement should be submitted to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) for verification.  
The RO should obtain a Unit History and Lessons Learned of the 
178th Signal Company (SPT), to which the veteran was attached 
during his service in the Republic of Vietnam for the period of 
June 1963 to July 1964.   

In VA Form 21-526, the veteran indicated that he currently 
received treatment for PTSD at the "JB" VA Medical Center in St. 
Louis, Missouri.  The claims file shows that these records have 
not been obtained.  

The claims file shows that the RO requested private medical 
records from Drs. T.F. and R.D. in correspondence dated in July 
2002.  There was no response from these two physicians.  The RO 
should make a second attempt to obtain these records. 
38 C.F.R. § 3.159 (c)(1) (providing that VA will make reasonable 
efforts to obtain private medical records which generally consists 
of an initial request for the record and, if the records are not 
received, at least one follow-up request).  


Accordingly, this case is REMANDED for the following action:

1.  The RO should submit the veteran's September 5, 2002 letter 
(or a summary of statements contained therein as to his reported 
in-service stressors) to the USASCRUR for verification.  The 
USASCRUR should be asked to provide a copy of the Unit History and 
Lessons Learned of the 178th Signal Company (SPT), to which the 
veteran was attached during his service in the Republic of Vietnam 
for the period of June 1963 to July 1964.   In the event that 
verification of the occurrence of the reported explosion of the 
USS Carr is not appropriate through USASCRUR, then the RO should 
make efforts to contact the appropriate federal agency to verify 
the event.  

2.  The RO should obtain the veteran's medical records from the 
"JB" VA Medical Center in St. Louis, Missouri, for any treatment 
of a mental disorder during the period of January 2002 to date. 

3.  The RO should contact Drs. T.F. and R.D. in a follow-up letter 
to the July 5, 2002 letter to them in which the RO requested 
medical records of treatment for a mental disorder. 

4.  The veteran should be afforded a psychiatric examination in 
compliance with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994), to ascertain the identity and etiology 
of any psychiatric disorder that may be present.  The examiner is 
requested to review all pertinent records associated with the 
claims file and offer an opinion as to whether any such disorder, 
including post-traumatic stress disorder, exists, and whether it 
is at least as likely as not causally or
etiologically related to service or any incident thereof.  Please 
send the claims folder to the examiner for review in conjunction 
with the examination.

5.  Thereafter, the veteran's claim should be readjudicated.  If 
any benefit sought on appeal remains denied, the veteran and his 
representative should be provided with a supplemental statement of 
the case that contains notice of all relevant actions taken, 
including a summary of the evidence and applicable law and 
regulations considered pertinent to the issue.  An appropriate 
period of time should be allowed for response by the veteran and 
his representative.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if in order. 

The purpose of this REMAND is to obtain additional development.  
The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The veteran 
has the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





